                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION

                                     NO. 4:18-CR-00013-BO-1
                                      NO. 4:20-CV-00168-BO



 DAMIEN LAMONTE BROWN,                        )
                                              )
                 Petitioner,                  )
                                              )
       V.                                     )                        ORDER
                                              )
 UNITED STATES OF AMERICA,                    )
                                              )
                 Respondent.                  )



       This matter comes before the court on petitioner' s motion to vacate, set aside, or correct his

sentence pursuant to 28 U.S.C. § 2255 (DE 116) and respondent' s motion for summary judgment

(DE 136) pursuant to Federal Rule of Civil Procedure 56(a). The issues raised have been fully

briefed and are ripe for adjudication. For the following reasons, the court grants respondent' s motion

for summary judgment and denies petitioner's§ 2255 motion.

                                         BACKGROUND

       On March 28 , 2018 , petitioner was charged in the United States District Court for the Eastern

District of North Carolina with conspiracy to possess with the intent to distribute one hundred (100)

grams or more of heroin, being a felon in possession of a firearm and ammunition, and aiding and

abetting possession with the intent to distribute one hundred ( 100) grams or more of heroin. See

(DE 1). Petitioner' s family subsequently retained attorney Geoffrey W. Hosford ("Hosford") to

represent petitioner, and Hosford filed a notice of appearance in petitioner's criminal action on May

14, 2018. ((DE 139-1) ,r 3). Hosford subsequently met with petitioner on several occasions and




         Case 4:18-cr-00013-BO Document 145 Filed 09/15/21 Page 1 of 10
discussed the following: the strength of the government's evidence against petitioner; whether

petitioner wished to accept a plea offer extended by the government or to proceed to trial;

petitioner's estimated advisory guideline sentencing range; trial procedure; potential defenses;

potential defense witnesses, including whether petitioner should testify in his own defense; and the

potential benefits and detriments to his defense ifhe decided to testify. (Id.           ,r,r 9-14).
        In the course of their meetings, Hosford advised petitioner that Hosford believed any

potential benefit derived from petitioner testifying in his own defense would be far outweighed by

the potential damage. (Id.         ,r   15). Hosford informed petitioner that his opinion was based on

petitioner's prior criminal history, his inability to produce documents or explanations as to his

legitimate source of funds for his assets, and his inability to explain his relationship with the

government's witnesses. 1 (Id.          ,r 16).   Hosford declares that petitioner "broached the subject of his

testifying before his trial and during his trial," and that Hosford recommended that petitioner not

testify each time the issue was raised. (Id. ,r,r 17, 18). Petitioner ultimately did not testify in his

defense at trial. (Id.   ,r 19).
        In the course of their pretrial discussions, petitioner provided Hosford with the names of

potential witnesses for his defense-including Tye Drew ("Drew"). (Id. ,r 21 ). In response, Hosford

contacted a private investigator to interview Drew, and provided specific questions for the

investigator to ask. (Id.    ,r,r 24, 25).    The investigator interviewed Drew in August 2018 at Drew's

place ofincarceration. (Id. ,r 24). Although Drew was willing to testify at petitioner's trial, Hosford

did not believe Drew's testimony would assist in petitioner's defense because Drew had an extensive



        1
          "The Government introduced evidence of rap music videos in which Mr. Brown appeared with several of
the Government's witnesses." See ((DE 139-1) ,i 16 n. 2).

                                                            2



            Case 4:18-cr-00013-BO Document 145 Filed 09/15/21 Page 2 of 10
criminal history and could offer testimony only as to a brief window of time due to the fact that he

had been incarcerated for almost the entire time period of petitioner' s alleged criminal conduct. (Id.

128). Hosford also based his decision on the fact that while Drew offered to testify that controlled

substances found during a March 2016 search of his residence at 109 Daughety Court did not belong

to petitioner, he would not disclose how he knew of the presence of the controlled substance at the

house. (Id.) Specifically, Drew failed to identify the person to whom the controlled substances

belonged and did not claim that he or his roommate, Derrick Davis, possessed them. (Id.) After

discussing his concerns regarding Drew' s interview with petitioner, Hosford decided not to call

Drew as a witness at trial. (Id. 1129-30).

        Following a jury trial, petitioner was convicted of conspiracy to distribute and possess with

intent to distribute 100 grams or more of heroin, in violation of 21 U.S.C. §§ 841(a)(l), (b)(l)(B),

846, 851 (count 1), possession of a firearm and ammunition by a convicted felon, in violation of 18

U.S.C. §§ 922(g)(l), 924(a)(2) (2012) (count 2), and possession with intent to distribute 100 grams

or more of heroin and aiding and abetting, in violation of 18 U.S.C. § 2 (2012) and 21 U.S.C. §§

841(a)(l), (b)(l)(B), 851 (count 3). See United States v. Brown, 777 F. App ' x 669 (4th cir. 2019).

On December 7, 2018, the court sentenced petitioner to concurrent terms of 360 months '

imprisonment on counts 1 and 3, and a concurrent term of 120 months' imprisonment on count 2.

Id. On September 26, 2019, the United States Court of Appeals for the Fourth Circuit affirmed

petitioner' s sentence. Id. at 670.

        On September 2, 2020, petitioner filed a motion to vacate, set aside, or correct his sentence

pursuant to 28 U.S.C. § 2255 . Petitioner alleged that he received ineffective assistance of trial

counsel in violation of the Sixth Amendment to the United States Constitution when Hosford did


                                                  3



         Case 4:18-cr-00013-BO Document 145 Filed 09/15/21 Page 3 of 10
not call Drew, a potentially exculpatory witness, at trial and when Hosford failed to " [a]dequately

consult[] with [him] on the Benefits of Testifying in his Own Defense and to Present His Testimony

at Trial." ((DE 116), p. 4). On the same date, petitioner also filed a motion to expand the record to

include exhibits attached to his motion. The exhibits included a declaration from petitioner and an

affidavit from Drew. In his declaration, petitioner provided the following proposed trial testimony:

                 I was not guilty of what I was being accused of and I was being used
                 as an scapegoat for cooperators who would say anything to keep from
                 being sentenced to a long term of imprisonment. I would have told
                 the jury that there is no evidence that I had any dealings with these
                 people, because I didn' t deal with them. I would have stressed that
                 the only evidence that we even knew each other came from music
                 videos and cd album covers related to my efforts to launch a record
                 label. I would have explained that I promoted shows and earned
                 income from those shows. I would have told the jury that there was
                 no proof that I sold anybody any drugs, only the word of mouth from
                 people who actually got caught with drugs and are facing a lot of time
                 and seek to shift the blame to me. This is true, even with respect to
                 the drugs that were found in Derrick Davis ' home. I was never seen
                 with drugs there and I only stayed there a short period of time before
                 moving to Atlanta. Finally, I would have testified that I came to New
                 Bern to visit my kids, family, and friends , but never brought anyone
                 any drugs.

((DE 116-5)    1 5).   Likewise, Drew in his affidavit provided his purported trial testimony, which

included the fact that he resided at 109 Daughety Court in New Bern, North Carolina- a house owned

by Derek Davis. ((DE 116-5)        11 7-8).   Drew further attested that petitioner did not maintain a

residence or interest at the house on Daughety Court, that petitioner did not have anything to do with

the heroin discovered at the house on Daughety Court, and that petitioner had moved out of the

house on Daughety Court "approximately a year or two prior to the discovery of the Heroin" in 2016.

(Id.   119, 15-16, 19).



                                                    4



           Case 4:18-cr-00013-BO Document 145 Filed 09/15/21 Page 4 of 10
          On January 8, 2021, respondent filed a motion for summary judgment pursuant to Rule 56(a).

Respondent attached to his motion a declaration from attorney Hosford. See (DE 139). Petitioner

next filed a motion to strike respondent's motion as untimely. On June 15, 2021, the court granted

petitioner's motion to expand the record, denied his motion to strike, and provided petitioner

additional time to respond to respondent's motion for summary judgment. Petitioner filed his

response on July 2, 2021.

                                            DISCUSSION

A.        Standard of Review

          Summary judgment is appropriate when there exists no genuine issue of material fact, and

the moving party is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a); Anderson v.

Liberty Lobby, 477 U.S. 242,247 (1986). The party seeking summary judgment bears the burden

of initially coming forward and demonstrating an absence of a genuine issue of material fact.

Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). Once the moving party has met its burden, the

nonrnoving party then must affirmatively demonstrate that there exists a genuine issue of material

fact. Matsushita Elec. Industrial Co. Ltd. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986). In

determining whether a genuine issue of material fact exists, a court must view the evidence and the

inferences in the light most favorable to the nonrnoving party. Scott v. Harris, 550 U.S. 372, 378

(2007).

B.        Analysis

          To demonstrate ineffective assistance of counsel, a petitioner must show that his counsel's

representation was deficient and that the deficient performance prejudiced the defense. Strickland

v. Washington, 466 U.S. 668, 687 (1984). Specifically, the Fourth Circuit has provided:


                                                   5



           Case 4:18-cr-00013-BO Document 145 Filed 09/15/21 Page 5 of 10
               Under Strickland, a criminal defendant must show that his counsel
               provided constitutionally deficient performance, "meaning that the
               identified acts or omissions were outside the wide range of
               professionally competent assistance" (the performance prong).
               Grueninger v. Dir., Va. Dep 't of Corr., 813 F.3d 517, 524 (4th Cir.
               2016) (quoting Strickland, 466 U.S. at 690, 104 S.Ct. 2052) (internal
               quotation marks omitted). We accord broad deference to counsel' s
               choices in recognition of the "wide latitude counsel must have in
               making tactical decisions." Id. at 529 (quoting Strickland, 466 U.S.
               at 689, 104 S.Ct. 2052). To succeed on an ineffective assistance
               claim, the defendant also must show that he was prejudiced by
               counsel' s deficient performance, namely, that there is a reasonable
               probability that the outcome of the trial would have been different
               absent counsel' s error (the prejudice prong). Id. at 524.

United States v. Pressley, 990 F.3d 383 , 388 (4th Cir. 2021). "A reasonable probability is a

probability sufficient to undermine confidence in the outcome." Strickland, 466 U.S. at 694.

       Pursuant to 28 U.S.C. § 2255(b), a district court must hold an evidentiary hearing " [u]nless

the motion and the files and records of the case conclusively show that the prisoner is entitled to no

relief1.]" 28 U.S.C. § 2255(b). "Although whether to hold a hearing ordinarily is a matter of district

court discretion, ... a hearing is required when a movant presents a colorable Sixth Amendment

claim showing disputed facts beyond the record, or when a credibility determination is necessary to

resolve the claim." United States v. Mayhew, 995 F.3d 171 , 176 (4th Cir. 2021) (internal citations

omitted).

       In his first claim, petitioner contends that Hosford provided ineffective assistance because

he did not call Drew, a potentially exculpatory witness, at trial. " [T]he decision whether to call a

defense witness is a strategic decision demanding the assessment and balancing of perceived benefits

against perceived risks, and one to which [the court] must afford .. . enormous deference." United

States v. Terry, 366 F.3d 312, 317 (4th Cir.2004) (internal quotation omitted); Strickland, 466 U.S.



                                                  6



        Case 4:18-cr-00013-BO Document 145 Filed 09/15/21 Page 6 of 10
at 689 (stating that counsel must have a wide latitude in making tactical decisions). Trial counsel

is given "wide latitude in determining which witnesses to call as part of their trial strategy."

See United States v. Dyess, 730 F.3d 354, 364 (4th Cir. 2013).

       Here, Hosford made the decision not to call Drew as a witness at petitioner' s trial after

reviewing Drew' s responses to interview questions posed to him by a private investigator. ((DE 13 9-

1) ~~ 24, 26, 28). Hosford based his belief that Drew' s testimony would not assist in petitioner' s

defense on the fact that Drew was incarcerated for almost the entire period of petitioner' s alleged

criminal conduct, that Drew had an extensive criminal history, and that Drew would not answer

questions related to the ownership of the heroin found at 109 Daughety Court. (Id.~ 28). The court

finds that Hosford' s tactical decision not to call Drew under these circumstances fell "within the

wide range ofreasonable professional assistance." Strickland, 466 U.S. at 689; Powell v. Kelly, 562

F.3d 656,670 (4th Cir. 2009); Goodson v. United States, 564 F.2d 1071 , 1072 (4th Cir. 1977); see

also, Allen v. United States, No. 4:05-340, 2008 WL 11329505, at *2 (D.S.C. Aug. 21 , 2008), appeal

dismissed, 315 F. App 'x 485 (4th Cir. 2009). Thus, petitioner has not established that his counsel

acted unreasonably.

       In his second claim, petitioner contends Hosford failed to " [a]dequately consult[] with [him]

on the Benefits of Testifying in His Own Defense and to Present His Testimony at Trial." See ((DE

116), p. 4). It is well established that a defendant in a criminal case has a constitutional right to

testify on his own behalf and that the defendant retains the ultimate authority to decide whether or

not to do so. United States v. McMeans, 927 F.2d 162, 163 (4th Cir. 2001)(citing Rock v. Arkansas,

483 U.S. 44, 51 (1987); Jones v. Barnes, 463 U.S. 745 , 751 (1983)). "To waive the right, all the




                                                 7



        Case 4:18-cr-00013-BO Document 145 Filed 09/15/21 Page 7 of 10
defendant needs to know is that a right to testify exists." Id.; see also, United States v. Banker, No.

7:15-cr-00023 7:19-cv-81378, 2021 WL 480009, at* 5 (W.D. Va. Feb. 10, 2021).

       Here, the record reflects that Hosford expressly informed petitioner of his right to testify at

trial. See ((DE 116-5) ~ 3; (DE 139-1) ~~ 13-20)). Regarding petitioner' s assertion that he did not

know he still had the right to testify if he disagreed with his attorney' s advice, he presents no

evidence to support his claim. For instance, petitioner does not assert that he communicated to his

counsel that he disagreed with counsel's advice not to testify, or that his counsel otherwise coerced

him into not testifying at trial. Rather it appears that petitioner relied upon his attorney's advice, and

such advice is a tactical decision which may not be challenged as evidence of an ineffective

assistance ofcounsel claim. See Carterv. Lee, 283 F.3d 240,249 (4th Cir. 2002) ("Absent evidence

of coercion, legal advice concerning the defendant' s right to testify does not constitute [ineffective

assistance of counsel]") (quotation omitted). Petitioner's conclusory allegations otherwise are

insufficient to establish that his counsel acted unreasonably. See Dyess, 730 F.3d at 359 ("[V]ague

and conclusory allegations contained in a § 2255 petition may be disposed of without further

investigation by the District Court."). Based upon the foregoing, petitioner has not established that

his counsel acted unreasonably.

       The court next determines whether petitioner can establish prejudice for either of his

ineffective assistance of counsel claims. In support of the prejudice prong of the Strickland test,

petitioner asserts that the cumulative effect of his own testimony, along with the testimony from

Drew, would have been "outcome determinative" if they had been called as witnesses at trial. ((DE

116-1 ), p. 11 ). The court disagrees. Even with the purported testimony from both petitioner and

Drew, petitioner cannot show any reasonable probability that the outcome of the trial would have


                                                    8


         Case 4:18-cr-00013-BO Document 145 Filed 09/15/21 Page 8 of 10
been different in light of the overwhelming evidence of petitioner' s guilty produced at trial.

See Strickland, 466 U.S. at 694.

       For instance, several law enforcement officers testified at trial regarding a November 27,

2015 traffic stop in New Bern, North Carolina during which officers found in petitioner' s vehicle

a loaded gun, over $5,000.00 in cash, and a receipt in petitioner' s name for a press machine which

could be used to re-press heroin into bricks. ((DE 74), pp. 15, 27, 32, 36, 40, 42). Further, five

separate witnesses, including petitioner' s co-defendant Derrick Davis, testified that they had either

observed petitioner in possession oflarge amounts of heroin or had personally dealt heroin supplied

by petitioner. (Id. pp. 50, 53, 60, 91-92, 94, 100; (DE 75), pp. 25; 59-62; 64; 67; 71 ; 76-77; 79; 135;

151 ; 15 5). To the extent petitioner asserts that he would have testified that the aforementioned

witnesses were only attempting to shift the blame away from themselves, Hosford used this theory

as a method of impeachment on cross-examination at trial. See (DE 74, pp. 72, 76; (DE 75), pp. 85-

88, 101-102). Additionally, Drew's purported testimony that he did not know petitioner to be a drug

dealer would not negate the fact that the government witnesses did. Petitioner also does not explain

his relationship to the government's witnesses.

        The overwhelming evidence presented at trial additionally included testimony from several

witnesses indicating that documentation found at 109 Daughety Court during the March 4, 2016

search, including petitioner's birth certificate and luggage, connected petitioner to the residence

where a large amount of heroin and drug paraphernalia was discovered. ( (DE 7 4 ), pp. 120, 13 6; 13 9-

40; 142-43; 145; 149-51 ; (DE 75), pp. 6; 19-20; 27-31; 36). Further, the jury heard testimony that

petitioner did not report any income or file a tax return for the years 2012-2015, yet purchased a

porche for approximately $140,000.00. ((DE 75), pp. 118, 127-28). Petitioner has not produced


                                                   9


         Case 4:18-cr-00013-BO Document 145 Filed 09/15/21 Page 9 of 10
documentation as to any legitimate source of funds for his assets. Moreover, both petitioner and

Drew would have been impeached by the government due to their extensive criminal history, which

for petitioner included several prior drug-related convictions. See (DE 86), 11 30, 33 , 34, 36, 38,

39).

       Petitioner offers little to refute the evidence presented at trial , aside from his own self-serving

denials, and there is no indication that testimony from himself or Drew would have been sufficient

to overcome the extensive evidence of petitioner's guilt produced at trial. Petitioner simply has not

met his burden of establishing a reasonable probability that the outcome of the trial would have been

different if he or Drew had testified. Based upon the foregoing, petitioner cannot show prejudice,

and cannot establish an ineffective assistance of counsel claim on either ineffective assistance of

counsel ground. See Smith v. United States, No. 1:17CV94, 1:15CR166-1, 2020 WL 1332260, at

*6 (M.D.N.C. Mar. 23, 2020); United States v. Prosise, No. 3:07CR322-HEH, 2014 WL 2921926,

at *7 (E.D. Va. June 27, 2014), appeal dismissed, 589 F. App'x 82 (4th Cir. 2014); United States v.

Crum, 65 F. Supp.2d 348, 351 (D. Md. 1999), appeal dismissed, 238 F.3d 415 (4th Cir. 2000). The

court finds no need to conduct an evidentiary hearing. See Mayhew, 995 F.3d at 176.

                                           CONCLUSION

       In summary, the court GRANTS respondent' s motion for summary judgment (DE 136) and

DENIES petitioner' s § 2255 motion (DE 116). A certificate of appealability is DENIED. See 28

U.S.C. § 2253(c)(2). The Clerk of Court is DIRECTED to close this case.

       SO ORDERED, this the       LJ_ day of September, 2021.
                                              ~i1¥
                                                United States District Judge


                                                   10


        Case 4:18-cr-00013-BO Document 145 Filed 09/15/21 Page 10 of 10
